The following opinion was filed January 30, 1912:
Siebecker, J.
The former decision in this case on appeal to this court declared the rules applicable to the facts at issue between the parties and must control in the determination of the questions presented.
The verdict is assailed upon the ground that the evidence does not sustain the findings of the jury. In substance, we find the state of the evidence not unlike that on the former appeal, wherein it was held that it presented a jury question. 144 Wis. 404, 129 N. W. 414. The contention is however made that the evidence of plaintiff and of the witnesses who testified on the subject of the alleged danger from the explosions of bottles after being placed on the tray at rest and protected from external force, and on the subject of defendant’s want of care as to knowing of such danger and warning employees thereof, differs from the facts on the former trial in *225that it is so unreasonable, contradictory, and unreliable that it furnishes no basis for any inferences to be drawn by the jury. The argument is made that the contradictions in this evidence are so manifold and the other forms of its impeachment are so destructive of its probative force that the former holding of its sufficiency cannot control. This position is not tenable. The weight of the evidence adduced and the effect of the alleged contradictions and impeachments are matters peculiarly within the province and functions of a jury, and their duties in this regard cannot be assumed as questions of law by the court.
It is urged that the court erred in rejecting twenty-one of the twenty-three questions submitted by the defendant as part of the special verdict. The special verdict submitted by the court is correct. It embraces the questions of the ultimate issuable facts presented by the pleadings and the evidence, and the findings in response thereto by the jury establish a complete cause of action and good ground for a judgment determining the rights of the parties as litigated upon the trial.
It is however claimed that the defendant was prejudiced by the rejection of these questions because they pertain to issues of fact raised by the pleadings and concerning which evidence had been adduced. In so far as these proposed questions cover inquiries that are not part of the issues embraced in the verdict actually rendered it cannot be prejudicial, because in effect the court’s rejection thereof constitutes a ruling that the evidence material thereto was insufficient to sustain any claim of the plaintiff and hence is a ruling in appellant’s favor. Do any of the rejected questions form part of the issues embraced in the verdict rendered which are not properly included and passed upon by the verdict of the jury? From a study and examination 'of the requested questions we find that the only special issue of fact calling for submission in connection with the ultimate issues embraced in the verdict *226was an inquiry as to whether or not the explosion and consequent injury to the plaintiff was caused by the bottles being struck together through the plaintiff’s manner of performing his work, and this the court submitted by question -8 of the verdict. We find no error in the rejection of the questions, proposed.
Exceptions are taken to certain sentences and portions of sentences .of the instructions to the jury. We have examined them and find they were correct and that they contained nothing misleading when interpreted in connection with the other parts of the charge and the questions in the verdict to which they were directed.
Immediately after the jury retired, the court recalled them to the court room at the request of the plaintiff’s counsel and stated that upon the request of plaintiff’s counsel he would instruct them as to the burden of proof in the case, and proceeded.to do so. It is urged that this was a prejudicial proceeding. The statement by the court that he recalled the jury at the request of plaintiff’s counsel, after having refused in their presence to instruct as requested by defendant’s counsel, cannot be said to have operated prejudicially upon the jury under the circumstances. Recalling the jury was a plain duty of the court, and we discover nothing improper in the court’s manner of performing it.
Nor do we discover anything prejudicially erroneous in the court’s charge defining negligence, or in the statements of the claims of the respective parties under the evidence; The instructions given fully cover the questions in the verdict, were correct, and contained.the material and essential parts of the rejected requests to instruct.
A number of detailed exceptions to rulings on evidence are urged upon us as erroneous, because several witnesses were permitted to testify on redirect examination on the matter in their examinations on the former trial, and because the court improperly permitted cross-examination of the defendant’s. *227witnesses on matters not touched upon in tbeir direct examination. The points referred to in these examinations were-relevant and material to the questions litigated, and the evidence adduced was competent. We find nothing to show that the court unduly extended the scope of the inquiries or the-privilege of cross-examination to such an extent as to elicit, facts not covered in direct examination.
T-he award of damages is assailed as excessive. It appears that plaintiff’s eye had to be removed. The plaintiff testifies-that he suffered considerable pain from the treatment and operation, that he is unable to wear an artificial eye, that the afflicted side of his face is somewhat diminished in size- and exhibits the disfigurement resulting from the vacant eye socket, that he has pains in this region of his face, and that the sight of the other eye is not as good as before the injury.. The fact that plaintiff is young in years makes the injury and damage greater than if it had occurred to him in a later period of his life. True, as appellant claims, this court limited the-recovery in Olwell v. Skobis, 126 Wis. 308, 105 N. W. 777, for the loss of an eye to $6,000; yet it cannot be held that-such a sum is to be regarded as the maximum amount for injuries of this nature. In the very nature of things the amount which will compensate a person for an injury which must attend him through life cannot be measured by strict and definite rules and must be left largely to the sound judgment of a jury, and the trial judge. Another case illustrative of this subject is the ease of Coolidge v. Hallauer, 126 Wis. 244, 105 N. W. 568, wherein the jury awarded $7,000 to an. operator of a button machine, twenty-eight years of age, as compensation for the loss of an eye. Though exception had been taken to the amount as excessive, it was not urged that, it was excessive upon appeal to this court, and we must con-cludé that the parties did not regard this amount as excessive for such an injury. The trial court in this case approved the award of the jury as reasonable and just. We do not con*228sider that this court should, as matter of law, hold the amount awarded to be unreasonable and excessive.
By the Court. — Judgment affirmed.
The following opinion was filed March 4, 1912: